DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 20 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a first interlayer insulating layer on the first conductive layer; a second semiconductor layer on the first interlayer insulating layer comprising a second active layer; a second gate insulating layer on the second semiconductor layer covering the second active layer; and a third conductive layer on the second gate insulating layer comprising a second gate electrode and a second source/drain electrode, wherein the first gate insulating layer and the second gate insulating layer comprise different insulating materials from each other, and wherein the first active layer and the second active layer overlap with each other as recited in claim 1, 
a first interlayer insulating layer on the first conductive layer; a second semiconductor layer on the first interlayer insulating layer comprising a second active layer; a second gate insulating layer on the second semiconductor layer covering the second active layer; and a second conductive layer on the second gate insulating layer comprising a second gate electrode, wherein a thickness of the first gate insulating layer in a portion overlapping the first active layer is greater than a thickness of the second gate insulating layer in a portion overlapping the second active layer as recited in claim 16, 
a width in one direction of a channel region of the first active layer is greater than a width in the one direction of a channel region of the second active layer, and a dielectric constant of the first gate insulating layer is lower than a dielectric constant of the second gate insulating layer as recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826